              EXHIBIT 1

                        Part 5




Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 1 of 45
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                               Page 1 of 44




    Home           Moments                                                                                       Have an account? Log in
                                                                        pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top      Latest     People      Photos     Videos   News       Broadcasts                                                                        


                                                      CPBerries @CpBerries · Jun 29                                                
   Search filters · Show
                                                      RT WholeFoods: From kettlebrand chips to PretzelCrisps, stock up and save with
                                                      this week’s #DelishDeals. Discover more: bit.ly/2lJIkdt

   New to Twitter?
   Sign up now to get your own
   personalized timeline!


                   Sign up



   New York trends
   Cesar Sayoc
   396K Tweets

   Mitchell Robinson
   #NationalPumpkinDay
   56.3K Tweets

   Noah Vonleh
   Steve Kerr
   Jeff Sessions
   18.5K Tweets
                                                                  
   John Legend
   6,016 Tweets                                       Whole Foods Market    @WholeFoods · Jun 29                                 
   Sen. Kamala Harris                                 From @kettlebrand chips to @PretzelCrisps, stock up and save with this week’s
   6,926 Tweets                                       #DelishDeals. Discover more: bit.ly/2lJIkdt

   Christopher Wray
   8,363 Tweets

   Cesar Altieri
   20.5K Tweets


   © 2018 Twitter About Help Center Terms
   Privacy policy Cookies Ads info




                                                           4          2            18


                                                      Dani Lavoie @strangecolorsky · Jun 29                                                   
                                                      pretzel crisps, everything flavor are my kryptonite




          Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 2 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                          Page 2 of 44




    Home         Moments                      angie k.     @ang_klln · Jun 29
                                                                                                              Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30
                                                                                                                                
                                                Idk if someone can survive off of deli style pretzel crisps + hummus alone but...

 pretzel crisps since:2018-06-01 until:2018-06-30
                                                I’m well on my way to finding that out lol.

                                                                 1            5

 Top    Latest     People    Photos   Videos   News        Broadcasts
                                                kc @_kesi__ · Jun 29
                                                                                                                                             
                                                                                                                                   
                                                Food win!! Elijah is notorious for only eating chips as a snack, so I tried giving
                                                him pretzel crisps instead and he actually loved them! I was happy with that, but
                                                today I tried regular pretzels and he has been eating those all morning for the
                                                first time ever

                                                    1                         14

                                                Show this thread

                                                Pretzel Crisps® @PretzelCrisps · Jun 29                                          
                                                The Original Pretzel Crisps® that started it all - the perfect companion to your
                                                favorite cheese! instagram.com/p/BknNpZ0nRHb/…

                                                             
                                                Judith L. Chambers @jlchambers911 · Jun 29                                               
                                                I love Pretzel Crisps!!


                                                                       Pretzel Crisps® @PretzelCrisps
                                                                       Rethink your #PretzelCrisps toppers this summer!




                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 29                                                  
                                                Replying to @kkaatt7
                                                Sadly, our love cannot be bought! But our pretzels can be bought in the deli
                                                section!

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 29                                                  
                                                Rethink your #PretzelCrisps toppers this summer!




                                                                              2


                                                Yam @mayacerv_ · Jun 28                                                                  
                                                We rly out here eating pretzel crisps at 2:30am

                                                                              1




        Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 3 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                          Page 3 of 44



                                                                             · Jun 28                                                    
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30
                                                Replying to @PretzelCrisps
                                                Noooooo :'(
 pretzel crisps since:2018-06-01
                               
                                 until:2018-06-30
                                      
                                                Amber Renae @OleItsAmbre · Jun 28                                                  
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                I just bought a bag of Pretzel Crisps today for the first time ever and this ad just
                                                popped up... I’m a little shook right now


                                                                     Pretzel Crisps® @PretzelCrisps
                                                                     What do you get when you combine sweet fillings with
                                                                     salty #PretzelCrisps? These beautiful #unicorn tacos. Dig
                                                                     in!
                                                     0:32



                                                    1        
                                                Tee @TcM603 · Jun 28                                                                     
                                                @PretzelCrisps Follow back for DM

                                                             
                                                   kat @kkaatt7 · Jun 28                                                        
                                                @PretzelCrisps what will it take for me to get a year supply of free everything
                                                pretzel crisps

                                                    1        
                                                kay_tee thom @jamockingbird · Jun 28                                                     
                                                Replying to @PretzelCrisps
                                                We eat our pretzel chips with hummus

                                                             
                                                Matt Diephouse @mdiep · Jun 28                                                           
                                                Replying to @sharplet
                                                Hummus and Pretzel Crisps

                                                    1        
                                                the lucid dream      @terminality_ · Jun 28                                              
                                                Rehtaeh the sleepy, Hoarder Of Pretzel Crisps and Notebooks.              (actually this
                                                sums me up pretty well)


                                                  Re-BOO!-cca Mix         @rebeccarmix
                                                  [Your name backwards] the [current mood], Hoarder Of [last thing you ate]
                                                  And [object to your left] is your name if you were a dragon ok go
                                                  Show this thread


                                                                              2


                                                Pretzel Crisps® @PretzelCrisps · Jun 28                                                  
                                                Replying to @crystal_leon
                                                We love our furry fans!

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 28                                                  
                                                Replying to @hannah_eburns
                                                Sadly, this flavor is no longer being produced! You might like our Buffalo Wing or
                                                Bacon Habanero flavors, check em out!



        Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 4 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 4 of 44



                                                     1      
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30

                                                                                                                                        
                                                Fruit + Mint + #PretzelCrisps = snacking magic
 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1         2             3


                                                crystal leon @crystal_leon · Jun 28                                                     
                                                Replying to @PretzelCrisps
                                                Even my beautiful fur baby loves           the #GarlicParmesan
                                                #PretzelCrisps ! We were sitting on the front porch eating them together




                                                     1      
                                                Soph @philosophie_lee · Jun 27                                               
                                                I haven’t accomplished much this summer but I have eaten two and a half Costco-
                                                sized bags of Pretzel Crisps so that’ll go in the memoir

                                                               1             8


                                                hallowdean @pigsinapoke · Jun 27                                                        
                                                Replying to @cursetheground
                                                not bbq but ive eaten a bag of bacon habanero pretzel crisps like every day this
                                                week and im not slowin down


        Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 5 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                          Page 5 of 44



                                                                                1
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30

                                                                                                                                         
                                                When I’m telling you I’m done w these folks, I am not joking. My nco went into
 pretzel crisps since:2018-06-01 until:2018-06-30
                                                MY desk after I left work the other day, ate my entire bag of pretzel crisps, then
                                                left 2 in the bag w crumbs and put the bag in HER desk and I found It today.
 Top    Latest     People    Photos   Videos   News
                                                         Broadcasts
                                                                               3                                                            

                                                Michael Popoff @MichaelPopoff1 · Jun 27                                                  
                                                @PretzelCrisps Why isn’t your packaging       . Tired of buying products that
                                                aren’t. No to landfills. Goodbye #snack factory #pretzelcrisps

                                                            
                                                sheri Camarena @SheriCamarena · Jun 27                                                   
                                                Replying to @WholeFoods @kettlebrand @PretzelCrisps
                                                Yum

                                                                              1


                                                costco_carts @CartsCostco · Jun 27                                               
                                                Alcon Systane Ultra Lubricant Eye Drops, Kirkland Facial Tissue (30 boxes), Iams
                                                Chicken Mini Chunk Dog Food, Snack Factory Organic Pretzel Crisps, Franz Giant
                                                White Bread

                                                            
                                                Hannah @hannah_eburns · Jun 27                                                   
                                                @PretzelCrisps I reached out to you guys a couple weeks ago about getting
                                                Chipotle Cheddar back in stores, if they aren’t selling enough can you please just
                                                send me some

                                                     1      
                                                CPBerries @CpBerries · Jun 27                                                
                                                RT WholeFoods: From kettlebrand chips to PretzelCrisps, stock up and save with
                                                this week’s #DelishDeals. Discover more: bit.ly/2lDEeTR




                                                            
                                                Whole Foods Market    @WholeFoods · Jun 27                                 
                                                From @kettlebrand chips to @PretzelCrisps, stock up and save with this week’s
                                                #DelishDeals. Discover more: bit.ly/2lDEeTR




        Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 6 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 6 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1                       18


                                                Muppet Monster Adventure Jared @ISnowNothin · Jun 27                                    
                                                Replying to @semirose
                                                That all looks delicious, and those garlic parmesan pretzel crisps are my jam

                                                     1                       2


                                                shelb @shelbyjohoch · Jun 27                                                            
                                                roasted red pepper hummus with flamin’ hot pretzel crisps is to d*e for, js

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Jun 27                                                 
                                                Pizza lovers: Would you swap your regular pie for these bite-sized Pretzel
                                                Crisps® versions? instagram.com/p/BkiE-swn3PE/…

                                                                             1


                                                Three Snackateers @3snackateers · Jun 27                                                
                                                Snack Factory Sourdough and Cinnamon Sugar Pretzel Crisps!

                                                                       Snack Factory Sourdough and Cinnamon Sugar Pr…
                                                                       Snack Factory, a recent addition to The Campbell Soup
                                                                       Company’s snack portfolio, has announced the launch of
                                                                       two new flavorful additions to the beloved Pretzel
                                                                       snackandbakery.com



                                                                             1


                                                Pretzel Crisps® @PretzelCrisps · Jun 27                                                 
                                                Simple snacks for the win! Nothing like our Original flavor. #PretzelCrisps
                                                #RethinkYourPretzel




        Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 7 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                          Page 7 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                1             2


                                                Jennifer Sweet @jsweet1629 · Jun 27                                                      
                                                Snack Factory Sourdough and Cinnamon Sugar Pretzel Crisps
                                                snackandbakery.com/articles/91775…

                                                            
                                                Brian Cimmet @cimmet · Jun 26                                                            
                                                I bought some Snack Factory @PretzelCrisps and a tub of @CedarsFoods
                                                Tzatziki, and now I'm pretty much screwed for the night.

                                                            
                                                HayyHam @Rena_Haley13 · Jun 26                                                           
                                                Somebody ask @BriaBellTV to say "pretzel crisps"


                                                     1      
                                                C-Dubs @yesac9 · Jun 26                                                                  
                                                Replying to @ScarletMcKfever
                                                Ugh, those damn Sabra cups are the WORST! So much hummus, so little pretzel
                                                crisps..

                                                     1                        1


                                                Pretzel Crisps® @PretzelCrisps · Jun 26                                                  
                                                Replying to @lifeofnoms
                                                No judgement here!

                                                                              1


                                                kels @kelsssmccaffrey · Jun 26                                                     
                                                my only life problem lately is not being able to find buffalo wing pretzel crisps,
                                                i’ve been to 6 stores, yes 6!!!!!!

                                                                              7


                                                Adrianna Claire @dotpinka · Jun 26                                                       
                                                @RoldGold whoever came up with the spicy pretzel crisps deserves a raise

                                                            
                                                Jackie Weisman @jmw3883 · Jun 26                                              
                                                I bought Snack Factory @PretzelCrisps specifically to eat @Alouettecheese . I
                                                don't understand why people complain about being an adult.

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 26                                                  



        Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 8 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 8 of 44



                                                Taco game is strong this Tuesday! #TacoTuesday unicorn rainbow #PretzelCrisps
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30
                                                s'mores tacos: ow.ly/AoLZ30ksYDe


 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                     




                                                                2             4


                                                Fitz Lunch House @fitzlunch · Jun 26                                            
                                                Special 6/26: beef brisket sandwich. Beef, pickles, bread, boom! Comes with kettle
                                                potato chips.

                                                Special summer side: broccoli MAC

                                                Soup: creamy potato

                                                Sweets: nutty butter pretzel crisps.

                                                Favorite video game: sonic the hedgehog




                                                                1


                                                a l l y s o n j @jackson_allyson · Jun 25                                          
                                                Pretzel Crisps were the best thing ever invented.

                                                                              2


                                                E & J @lifeofnoms · Jun 25                                                     
                                                Every time I get @PretzelCrisps I swear I won’t down half a bag in one sitting
                                                but I always do and then need to lay down for a good 3 hours

                                                     1                        1


                                                clarkmcdowall @clarkmcdowallNY · Jun 25                                    
                                                Snack Factory Releases 2 #New Pretzel Crisps Flavors projectnosh.com/food-
                                                wire/2018… via @ProjectNOSH #branding #innovation




        Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 9 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 9 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                          




                                                           
                                                Safeway Deli @SafewayDeli · Jun 25                                                      
                                                Snack Factory Releases 2 New Pretzel Crisps Flavors - ProjectNOSH
                                                dlvr.it/QYTMQD

                                                           
                                                Paula SOLDA @paula_solda · Jun 25                                           
                                                Snack Factory Releases 2 New Pretzel Crisps Flavors : projectnosh.com/food-
                                                wire/2018… #food #industry #foodindustry

                                                           
                                                NOSH @noshdotcom · Jun 25                                                 
                                                Snack Factory Releases 2 New @PretzelCrisps Flavors projectnosh.com/food-
                                                wire/2018…




                                                           
                                                Pretzel Crisps® @PretzelCrisps · Jun 25                                                 




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 10 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 10 of 44



                                                Tangy, crunchy, and oh-so-satisfying. Yep, it's Honey Mustard & Onion Pretzel
    Home         Moments                      Crisps® instagram.com/p/Bkc7O1Jl        -L3/…                Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30


                                                                 1             3
 pretzel crisps since:2018-06-01 until:2018-06-30
                                                Pretzel Crisps® @PretzelCrisps · Jun 25                                         
                                                Snacking #tip: Adding sunglasses or umbrellas to your snack makes it instantly fit
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                for #summervibes !                                                                          




                                                                 2             7


                                                Pretzel Crisps® @PretzelCrisps · Jun 25                                                 
                                                Replying to @TcM603
                                                We love the dedication!

                                                                               1


                                                LightL @ashlytle · Jun 24                                                         
                                                I sliced my eyeballl right across my pupil with a bag of fucking pretzel crisps..

                                                                               7


                                                Tee @TcM603 · Jun 24                                                                    
                                                @PretzelCrisps I eat 6 bags of these a day help a brotha out




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 11 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 11 of 44



                                                    1                           2
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30


                                                Eating pretzel crisps and hummus in a quiet room. Either im a pyscho or im living
 pretzel crisps since:2018-06-01   until:2018-06-30
                               a splendid life.

                                                                 1
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                Tim @TimWheeler32 · Jun 24                                                      
                                                Ever since I started eating @PretzelCrisps more girls talk to me, I’ve gained more
                                                muscle, got a 37 on my ACT and ran a marathon. Just sayin... #sponsored

                                                                              2


                                                Yucatan Guacamole @yucatanguac · Jun 24                                                  
                                                Replying to @Horizon_Sales @Babybel and 11 others
                                                Congrats!!

                                                                              1


                                                clinicallychill.txt @clinicallychil1 · Jun 24                               
                                                Naked lunch except I’m unshowered in pajamas eating kettle cooked chips and
                                                everything bagel pretzel crisps while watching v excited women sell a har….

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 24                                       
                                                Get a slice quick! We’re about to cobble, we mean gobble, these #desserts up!




                                                                 1            3


                                                Abi     @AbsterMcNabster · Jun 24                                                
                                                Have broken a tooth eating a protein bar. Last time I broke a tooth it was eating
                                                a pretzel. Lesson learnt, always eat crisps and don’t attempt to be healthier.

                                                                              2

                                                ￼ @jaegawd · Jun 23                                                                      
                                                Is there a better snack than pretzel crisps and hummus? Highly doubt it

                                                                              1


                                                Halldreween @Drewsefw · Jun 23                                                           
                                                But I got pretzel crisps so who's the real winner

                                                                              3

                                                Show this thread

                                                Em Allyn @EmilyHopeAllyn · Jun 23                                                        
                                                Replying to @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 12 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 12 of 44



                                                YOU HAD ME AT #blueberry®™
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01
                                until:2018-06-30
                                             1


                                                Em Allyn @EmilyHopeAllyn · Jun 23                                                       
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Replying to @EmilyHopeAllyn @JoeDoubleYou @BetterMade
                                                                                                                                            
                                                Ps @BetterMade is one of my favorite snack food #brands®™ that follows me
                                                back like our friends @PretzelCrisps that's what's up

                                                           
                                                Pretzel Crisps® @PretzelCrisps · Jun 23                                       
                                                Allow #PretzelCrisps to take you from strawberries to pie #RethinkYourPretzel
                                                ow.ly/lIok30ksXPX




                                                               1             9


                                                THOR Z4 @THOR_Z4 · Jun 22                                                               
                                                Blueberry Cobbler with Pretzel Crisps® Crust - Pretzel Crisps®
                                                pretzelcrisps.com/blueberry-cobb… via @PretzelCrisps




                                                           
                                                          @goldengirl246_ · Jun 22                                                      
                                                Pretzel crisps >>>>>>>>>

                                                           
                                                spoo-keegs       @shutuppkeegan · Jun 22                                    
                                                All my friends are dating famous band members or getting signed to modeling
                                                agencies and I’m eating pretzel crisps live tweeting my breakdowns

                                                   2           6             119


                                                LK Kelley - Author @LKKelley1 · Jun 22                                                  
                                                @PretzelCrisps Thank you so much for following me & Welcome

                                                           
                                                Jakob Jarecki @jakob_jarecki · Jun 22                                                   
                                                Replying to @esnjay @bennybragan and 5 others




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 13 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 13 of 44



                                                Beer cereal people are at least going grain on grain. I can't fathom what
    Home         Moments                      happened in your life to make milk and pretzel 
                                                                                                              Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30
                                                                                                    crisps okay.

                                                                               2
 pretzel crisps since:2018-06-01 until:2018-06-30
                                                pinned if unf @monodebut · Jun 22                                                       
                                                y’all ever had buffalo wing flavored pretzel crisps
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                       
                                                    1                          1


                                                Hannah @hannah_eburns · Jun 22                                                          
                                                Replying to @PretzelCrisps
                                                YAY THANK YOU

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 22                                                 
                                                Looking for volunteers to eat this blueberry cobbler today!
                                                instagram.com/p/BkVMLt7lfKP/…

                                                    1            1             2


                                                Pretzel Crisps® @PretzelCrisps · Jun 22                                                 
                                                Replying to @hannah_eburns
                                                Thanks for letting us know your feedback! We will pass it along to our team!

                                                    1                          1


                                                A @Who5anna · Jun 22                                                                    
                                                Replying to @PretzelCrisps




                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 22                                
                                                Meet your new go-to #summersnack combo: Fresh caprese salad scooped up
                                                with Sea Salt & Cracked Pepper #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 14 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 14 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1          3             9


                                                Dianne Matthews @BnApril · Jun 22                                                        
                                                Replying to @Zak_Bagans
                                                So do we, my husband and I love Snak Factory’s Pretzel Crisps. So great!

                                                                              2


                                                Hannah @hannah_eburns · Jun 21                                                           
                                                @PretzelCrisps please bring the Chipotle Cheddar back in stores

                                                     1       
                                                MacBoogall @ Pumpkin Patch DLC              @akamacdougall · Jun 21                      
                                                  hummus and pretzel crisps

                                                                              8


                                                Collin @Tz_Tok_Tuna · Jun 21                                                             
                                                Flamin hot pretzel crisps are GOOD.

                                                                              2


                                                kaliween         @ohnokali · Jun 21                                                      
                                                I’ve ate nothing but pretzel crisps all day and i dont even like pretzel crisps.

                                                This is what depression looks like folks.

                                                                              1


                                                ναℓєяιє @valeriiieeee_ · Jun 21                                                          
                                                I really want some hummus and pretzel crisps right about now

                                                             
                                                Horizon Sales Brokerage @Horizon_Sales · Jun 21                         
                                                Cheers to 36yrs in the business! Celebrating another unbelievable year!
                                                @Horizon_Sales @Babybel @PretzelCrisps @MrsThinsters @TheLaughingCow
                                                @cabotcheese @OldAmsterdam @columbusmeats @FOODMatch
                                                @PhillipsSeafood @yucatanguac @PepperlaneJelly @ValleyLahvosh @Divvies




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 15 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 15 of 44




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News         Broadcasts                                                                        




                                                     1           1             11


                                                Pretzel Crisps® @PretzelCrisps · Jun 21                                      
                                                It's #summer which means all the red, white, and blue snacks need to be had!
                                                ow.ly/TLv730ksXCE #RethinkYourPretzel




                                                                 2             4


                                                          Nadine Vanderpoorten           @Nadine32X · Jun 21                              
                                                Replying to @Zak_Bagans
                                                I have a potato crisps addiction, now I read that it helps the environment to be
                                                more green      So that makes me happy       I be your potato crisp    to your
                                                pretzel    cos it's green friendly




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 16 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 16 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                             2


                                                leah @leahk6 · Jun 20                                                                   
                                                i forget how good pretzel crisps are every single time

                                                                             6


                                                Willard - Cursed Month @wubad_ · Jun 20                                                 
                                                Replying to @bobby
                                                cream cheese on pretzel crisps

                                                                             1


                                                SF&WB @SFWB · Jun 20                                                    
                                                Thanks @PretzelCrisps for the samples of the new Sourdough and Cinnamon
                                                Sugar #Pretzel Crisps! Click here to read more about the new products:
                                                bit.ly/2lo6mKQ




                                                               1             2


                                                Perrines Produce @PerrinesProduce · Jun 20                                              
                                                From the Deli on sale this week starting today Wednesday 6/20.
                                                Pretzel crisps $1.49 ea
                                                Beef Pastrami $6.99 lb
                                                Cheese Spreads 8oz $2.49 ea
                                                Reaper/Scorpion/Ghost Pepper Cheeses $6.99 lb



       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 17 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 17 of 44



                                                Filet Mignon 6oz $5.99 ea
    Home         Moments                      Amish Roll Butter $3.99  lb                                   Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01   until:2018-06-30
                               Items for sale from the deli starting 6/21



 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         


                                                             
                                                brianna @briannalee_11 · Jun 20                                                          
                                                Sesame seed pretzel crisps are a GAME CHANGER

                                                                                1


                                                Pretzel Crisps® @PretzelCrisps · Jun 20                                                  
                                                Mmmm Sesame Pretzel Crisps® #RethinkYourPretzel
                                                instagram.com/p/BkQIUlhlnJC/…

                                                                                2


                                                kaitlyn. @kaitlynkorecki · Jun 20                                                        
                                                Craving pretzel crisps with hummus

                                                             
                                                costco_carts @CartsCostco · Jun 20                                            
                                                Umpqua Organic Oatmeal Cups Banana Walnut, Kettle Brand Organic BBQ Potato
                                                Chips, Always Ultra Thin Overnight, Snack Factory Organic Pretzel Crisps, Moov
                                                Organic Mango Chunks

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 20                                                  
                                                Love tacos? Yup. Love sweets? Yup. You’re welcome! #Dessert #Tacos




                                                                 3              8


                                                Your Grace       @MichelleDeFranc · Jun 19                                        
                                                I can't ever get mad when I actually get fat bc I'm laying in my bed drinking jack
                                                Daniels and eating pretzel crisps. #lovemeforme

                                                     1                          10


                                                kel lane @kel_1016 · Jun 19                                                              
                                                Dark chocolate covered pretzel crisps are my weakness

                                                     2                          1


                                                YogaWares @YogaWares · Jun 19                                                            
                                                Replying to @PretzelCrisps


       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 18 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 18 of 44



                                               Love these
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01   until:2018-06-30
                               Brian McDonough @BrianMcDonough0 · Jun 19                                                                
                                               new obsession: buffalo pretzel crisps with hummus, u can thank me later

 Top    Latest     People    Photos   Videos     2
                                               News        
                                                        Broadcasts             5                                                            
                                               Michael Wilkinson @AuthorMinded · Jun 19                                                 
                                               Hey @PretzelCrisps, Thank you for the follow!

                                                           
                                               Michael Wilkinson @AuthorMinded · Jun 19                                                 
                                               Hey Pretzel Crisps® thanks for the follow!

                                                           
                                               Pretzel Crisps® @PretzelCrisps · Jun 19                                                  
                                               For when you can't choose between tacos and s'mores…
                                               instagram.com/p/BkNlaokFUQe/…

                                                                             2


                                               The Pixelist @the_pixelist · Jun 19                                      
                                               Cinnamon Sugar Pretzel Chips - Pretzel Crisps Now Come in Cinnamon Sugar
                                               and Sourdough Varieties (TrendHunter.com) ift.tt/2tlzA0b




                                                           
                                               bpos67 @bpos671 · Jun 19                                                                 
                                               Replying to @Alsboringtweets
                                               Excellent choice of flavor on the pretzel crisps

                                                                             1


                                               Dustin @DustinLGM · Jun 19                                                               
                                               Replying to @Alsboringtweets
                                               Those pretzel crisps are incredible.

                                                           
                                               Dan Campbell @DanfromCarteret · Jun 19                                                   
                                               Replying to @Alsboringtweets
                                               U need something to dip those Pretzel Crisps in.....tub of hummus.

                                                           
                                               Pretzel Crisps® @PretzelCrisps · Jun 19                                                  
                                               For those who love #carbs, we got chu: ow.ly/ZYfX30ksXwy #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 19 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 19 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1          1


                                                Marissa Cornelious @labreagal · Jun 18                                               
                                                Anybody else think it's weird that like pretzel crisps are on Twitter... like you're
                                                scrolling thru babies crying at detention centers and heartless pros defending it
                                                and here comes some snack pretending to save summer...I should go to bed...
                                                think I'm tired?

                                                             
                                                Eduardo Meza-Etienne, MSc, MIM, CPACC @edaccessible · Jun 18                             
                                                Hey @PretzelCrisps, Thank you for the follow!

                                                                              1


                                                Kolache Shoppe @Kolache_Shoppe · Jun 18                                                  
                                                Replying to @YelpHouston @KraveJerky and 2 others
                                                thanks so much for including us!

                                                                              1


                                                Yelp Houston @YelpHouston · Jun 18                                           
                                                A very special shout out to our awesome partners! You guys turned a great event
                                                into an EPIC experience! @Kolache_Shoppe @KraveJerky @PretzelCrisps
                                                @tiffstreats let's continue to make 2018 an unforgettable year!
                                                #madnessonmain #saintarnoldanniversary

                                                     1          1             3


                                                Hair of the Howlaround @HairoftheHound_ · Jun 18                                         
                                                Replying to @keigan_donovan @LeeButterley
                                                While I agree with Keigan’s choice of BFD, I also absolutely love these Pretzel
                                                things (but only in a big bag, little packets of crisps are a no-no).

                                                             
                                                Ben Holmquist @BenHolmquist · Jun 18                                                     
                                                Pretzel crisps & hummus is better than chips and salsa.

                                                     1          1             12


                                                Seattle Six @SeattleSix · Jun 18                                                         
                                                Replying to @PretzelCrisps
                                                Sorry, but they look like pieces of poop ... not ants ... or anything edible (based on
                                                that pic) ...

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 18                                                  
                                                These are some picnic table ants you won’t want to brush off! #PretzelCrisps
                                                ow.ly/mUSm30ksXbX



       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 20 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 20 of 44




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                     1           3             11


                                                Dylin @dylinsears · Jun 17                                                                
                                                Pretzel Crisps are the best snack don’t u DARE @ me




                                                     2                         70


                                                Mea          @bottledpixies · Jun 17                                                      
                                                Replying to @___bregotemm
                                                Girlllll with them pretzel crisps that shit is

                                                     1           1             1


                                                Snaeckosaurus at Law @SnackosaurusLaw · Jun 17                                            
                                                Replying to @sassyatlaw
                                                Omg I havent eaten crackers in a while bc I got a giant size bag of pretzel crisps!!

                                                     2       
                                                Brenden Regan @Be_Regan · Jun 17                                                          
                                                #snackattack @PretzelCrisps #120calories #dad #keepingitcrispy
                                                #pretzelsinthepark #rethinkyourpretzel




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 21 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 21 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                             1


                                                Daniel Newman @dnlnwmn · Jun 17                                                         
                                                Replying to @MikeRisley
                                                that's ok, i had garlic parmesan pretzel crisps and a double decker fudge round
                                                for lunch

                                                                             1


                                                brandon @BrandonBennick · Jun 17                                                 
                                                christian is live tweeting the world cup and i’m eating nutella w pretzel crisps

                                                     1                       10


                                                Pretzel Crisps® @PretzelCrisps · Jun 17                                                 
                                                Replying to @DanDGerard
                                                We do not have any coupons available at this time but be sure to stay tuned in to
                                                our page for special offers and insider info!

                                                                             1


                                                Pretzel Crisps® @PretzelCrisps · Jun 17                                         
                                                Join #dad in some of his favorite activities today! We mean snacking of course.
                                                #FathersDay




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 22 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 22 of 44




    Home         Moments                                      1pretzel crisps since:2018-06-01
                                                                                  1                           Have an account? Log in
                                                                                                   until:2018-06-30


                                                hi felicia @feldou · Jun 17                                                              
 pretzel crisps since:2018-06-01   until:2018-06-30
                               Pretzel crisps are described as thin, crunchy pretzel crackers

                                                                              1
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                liz    @elizabethplz · Jun 16                                                
                                                J and I have been cooking a couple vegetarian meals every week and yesterday I
                                                ate a rice cake and some pretzel crisps for lunch. I AM READY FOR WA.

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 16                                                  
                                                Give Dad what he really wants for #FathersDay….snacks.




                                                                2             4


                                                Daniel Gerard @DanDGerard · Jun 16                                                       
                                                Replying to @PretzelCrisps
                                                How about free samples?

                                                    1       
                                                Miss Actress @WeAreOneEmbrace · Jun 16                                                   
                                                Replying to @PretzelCrisps
                                                Make lunchables out of this. @RealLunchables

                                                            
                                                      @sikeamore · Jun 16                                                    
                                                eating garlic parmesan pretzel crisps and watching americans got talent in a
                                                hospital bed if l1111t1t1t1tt #fuckmylife

                                                    1           1             5


                                                Rude Anne Petty @queenrudenation · Jun 15                                                
                                                Garlic Parmesan Deli Style Pretzel Crisps and Sabra Red Pepper Hummus
                                                because I don’t care how I smell.

                                                                              1


                                                Liv @LivHale3 · Jun 15                                                                   
                                                Replying to @littlemouse2k
                                                Me today eating half a bag of honey and mustard pretzel pieces and half a bag
                                                of sour cream and chive cracker crisps & 3 bourbons & choc. milk

                                                                              1


                                                Sandra            @SNiedle · Jun 15                                                      
                                                Replying to @Flirtyflipper



       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 23 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 23 of 44



                                                I love those pretzel crisps! Try the other flavors if u haven’t they’re good too.
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01   until:2018-06-30
                               Pretzel Crisps® @PretzelCrisps · Jun 15                                                                    
                                                Friday snack vibes. #GlutenFreeFriday instagram.com/p/BkDSdJdFjmL/…

 Top    Latest     People    Photos   Videos    
                                               News          
                                                          Broadcasts              1                                                           
                                                Pretzel Crisps® @PretzelCrisps · Jun 15                                                   
                                                Replying to @nitzaa_uwu
                                                Is there such a thing?!

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 15                                                   
                                                Sign. Us. Up.

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 15                                                   
                                                Replying to @FRlEDPlCKLES
                                                We're glad we could change your mind ;)

                                                                                1


                                                Sayuri @FRlEDPlCKLES · Jun 15                                                             
                                                Honestly never really liked pretzels until I came across @PretzelCrisps

                                                     1       
                                                Shona Milne @Shona425 · Jun 15                                         
                                                Happy #FF #FollowFriday @tbbwoodinville @Champagne_Travl @redsorwhites
                                                @PretzelCrisps @caralmberg @LoriMoreno @woodinvillewb @DiscoverWaWine

                                                                  1             2


                                                Molly Null. @Molly_Null · Jun 15                                                          
                                                Replying to @PretzelCrisps @madeline_su
                                                i love you thank you i owe you my life

                                                                                1


                                                Pretzel Crisps® @PretzelCrisps · Jun 15                                                   
                                                Replying to @Molly_Null @madeline_su
                                                Oh no!! That's not right, we'll be sure to fix it :)

                                                     1                          2


                                                Pretzel Crisps® @PretzelCrisps · Jun 15                                                   
                                                Replying to @RUMMSKiiiS
                                                Thanks for the love, Laura!

                                                                                1


                                                Pretzel Crisps® @PretzelCrisps · Jun 15                                                   
                                                Replying to @razorbackgirl
                                                We just know a fellow snacker when we see one!

                                                                                1


                                                Pretzel Crisps® @PretzelCrisps · Jun 15                                                   
                                                Replying to @Jadeen523
                                                We just know a fellow snacker when we see one!




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 24 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 24 of 44



                                                                                  1
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-06-01 until:2018-06-30
                                                                                     · Jun 15                                             
                                                Replying to @tamib4525
 pretzel crisps since:2018-06-01
                               Hey until:2018-06-30
                                   sharing is caring! We like your style!

                                                                               1
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                            
                                                Angie Ocasek @Asarmie6 · Jun 15                                                           
                                                Replying to @PretzelCrisps
                                                sweet jesus, this is genius.

                                                                               1


                                                Pretzel Crisps® @PretzelCrisps · Jun 15                                                   
                                                ILY, PB. #PretzelCrisps #PeanutButter




                                                    1            2             10


                                                Kim @fabfitsquad · Jun 15                                                                 
                                                Some days I'm all about grabbing a bottle of wine and hummus and pretzel
                                                crisps aweber.com/t/IgrYR

                                                                               1


                                                Jadeen PCD @Jadeen523 · Jun 14                                                            
                                                @PretzelCrisps okay but like how did y'all know I liked you lol
                                                Random follow from one of my fave snacks


                                                    1        
                                                Ted Whidden @TheBrainCan2 · Jun 14                                                        
                                                A Special Thanks to our New Follower @kathygarcia65 @PretzelCrisps
                                                @ivorydentalYYC

                                                                               1


                                                Billbert @billbert · Jun 14                                                               
                                                Replying to @syentst
                                                I went with cheese, Triscuits, hummus and pretzel crisps, and soup. The latter of
                                                which was probably best to easily digest...?

                                                                               1


                                                L A U R A @RUMMSKiiiS · Jun 14                                                            
                                                Replying to @PretzelCrisps
                                                Pretzel crisps are my favorite snack in the entire world. I eat the Everything ones
                                                LITERALLY every single day of my life.

                                                    1                          1




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 25 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 25 of 44



                                                                                    · Jun 14                                             
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30
                                                Replying to @PretzelCrisps


 pretzel crisps since:2018-06-01
                               
                                 until:2018-06-30
                                      
                                                sᴛᴀʀ ᴄʜɪʟᴅ ✷ @nitzaa_uwu · Jun 14                                                        
 Top    Latest     People    Photos   Videos   News       Broadcasts
                                                I’ve had too many pretzel crisps

                                                   1        
                                                razorbackgirl @razorbackgirl · Jun 14                                      
                                                Ok @PretzelCrisps I just ate some of you today and now you follow me? Mind
                                                blown

                                                   1        
                                                Molly Null. @Molly_Null · Jun 14                                                         
                                                Replying to @madeline_su
                                                WEVE BEEN NOTHING BUT FAITHFUL @PretzelCrisps PLS TELL US WHY

                                                   1                          1


                                                June @junecottage55 · Jun 14                                                             
                                                Replying to @PretzelCrisps
                                                Yum!

                                                                              1


                                                kevin @Ke_v_in · Jun 14                                                                  
                                                My dog does not think Pretzel Crisps are food.

                                                                1             1


                                                Tamra Bottoms @tamib4525 · Jun 14                                               
                                                @PretzelCrisps I did a bad thing. I brought a large bag of buffalo pretzel crisps
                                                to work. Shared. Now they are all gone and I can't find them. Pretzel Crisps
                                                Junkies!!!

                                                   1        
                                                Heidi L Andregg @hcoltsfan · Jun 14                                                      
                                                Replying to @PretzelCrisps
                                                These r the best with humus yummmmmm

                                                                              1


                                                Faizan Movania @SSBkoala · Jun 14                                                        
                                                Replying to @JennaTracy007
                                                eat it with pretzel crisps. whole new world.

                                                                              2


                                                Pretzel Crisps® @PretzelCrisps · Jun 14                                                  
                                                You know the drill, comment for Caesar, like for Greek! #RethinkYourSalad




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 26 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 26 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                2             5


                                                alina catalinawinemixer @antialina_ · Jun 13                                             
                                                Craaaaaaving spinach dip and pretzel crisps but I dont have either

                                                                              1


                                                Robin KimbAAAAAAAAAAAAA @RobinKimball · Jun 13                                   
                                                Big Ups to Felus for donating on the eve! Leave a plate of pretzel crisps out for
                                                me and my team of reindeer tonight!


                                                  Allison Felus @afelus
                                                  Replying to @RobinKimball
                                                  JUST DONATED ON THIS YOUR BIRTHDAY EVE!!


                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 13                                                  
                                                Replying to @ChynaCouture_
                                                Now that's our kind of mom!

                                                                              1


                                                MELANIN•BEAUTY                   @ChynaCouture_ · Jun 13                                 
                                                Replying to @PretzelCrisps
                                                My mom literally devours these in seconds

                                                     1      
                                                Pretzel Crisps® @PretzelCrisps · Jun 13                                   
                                                Shout out to our OG flavor #RethinkYourPretzel instagram.com/p/Bj-Bsc-FQOu/…

                                                                              2


                                                IzanDracula    @Izandra · Jun 13                                                         
                                                Bacon habanero pretzel crisps are yummy

                                                            
                                                katy ☻ @katyhall29 · Jun 13                                                              
                                                I thought this said i could eat humans and pretzel crisps


                                                  Spooky Scary Sydney @sydnart1999
                                                  I could eat hummus and pretzel crisps for the rest of my life.


                                                     1          1             7


                                                Spooky Scary Sydney @sydnart1999 · Jun 13                                                
                                                I could eat hummus and pretzel crisps for the rest of my life.



       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 27 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 27 of 44



                                                                                2
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30


                                                I had these vegan dark chocolate pretzel crisps last night and then I had some
 pretzel crisps since:2018-06-01   until:2018-06-30
                               craaaazy ass dreams.
                                                I’ve been told that chocolate before bed can make you have nightmares or weird
                                                dreams and I believe it
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 13                                                  
                                                You can call us Bretzel Crisbs, apparently, everyone's doing it now

                                                                              11


                                                Pretzel Crisps® @PretzelCrisps · Jun 13                                   
                                                The midweek snack stretch! What we're eating - Loaded Mashed Potato Salad
                                                ow.ly/9l3g30kkEvt




                                                                1             1


                                                Green Bay Vending @greenbayvending · Jun 13                                    
                                                Hey person that just purchased a @drinkbai and a bag of Pretzel crisps...thank
                                                you! #werewatchingyou #jk

                                                Remote monitoring makes sure your machine is always stocked and your favorite
                                                options are always available.

                                                            
                                                Financial Buzz @financialbuzz · Jun 13                                     
                                                Snack Factory Expands Line Of Thin And Crunchy Pretzel Crisps With Two New
                                                Flavor Innovations financialbuzz.com/snack-factory-…

                                                            
                                                Princess     @amourken___ · Jun 12                                                       
                                                Pretzel crisps are so good!!

                                                    1           1             1


                                                Nadia Miles @nadiamiles128 · Jun 12                                          
                                                canes sauce and original pretzel crisps are flame together #caneschicken #canes
                                                #pretzelcrisps #snackfactory

                                                            
                                                Taco Mama @cmgalvez_galvez · Jun 12                                            
                                                Day 16-The 5 Minute Fix. Pre/post workout, midday snack, between toddler
                                                tantrums this one's gotcha covered. Whole wheat tortilla, almond butter, apples,
                                                bananas carrots, dried cranberries, cinnamon honey and crushed pretzel crisps.
                                                Move over avocado toast      .



       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 28 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 28 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                              3


                                                FootHouse @Foot_House_ · Jun 12                                                          
                                                Replying to @PretzelCrisps @DJ_Cummerbund
                                                @DJ_Cummerbund this is NOT the mashup I followed you for!

                                                                              1


                                                Mike Schiffer @MikeJSchiffer · Jun 12                                                    
                                                Replying to @PretzelCrisps
                                                Maybe if you were Bretzel Crisbs

                                                            
                                                Eriana Peyton @e_peyton · Jun 12                                                         
                                                nvm i’m on the plane, headphones in, watching KUWTK, & eating my buffalo
                                                pretzel crisps


                                                  Eriana Peyton @e_peyton
                                                  have to sit in Houston for an hour bc my flight to LAX is later than i thought


                                                                              1


                                                Laurence Nozik @lnozik · Jun 12                                                          
                                                I require an endless supply of these. Please and thank you. #PretzelCrisps
                                                #BuffaloWing




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 29 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                         Page 29 of 44




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                               
                                                Síné Ruairí     @JeanneRuairi · Jun 12                                                    
                                                Replying to @KariVanHorn @PretzelCrisps
                                                How do you get or make that????

                                                               
                                                Pretzel Crisps® @PretzelCrisps · Jun 12                                                   
                                                Replying to @_AgencyBro
                                                Get snackin'!

                                                               
                                                Pretzel Crisps® @PretzelCrisps · Jun 12                                                   
                                                Replying to @lindawjohnson
                                                Hi there! We most certainly do make gluten free products (and they're pretty
                                                delish)! Find more info here:




                                                                               1


                                                Agency Bro @_AgencyBro · Jun 12                                                           
                                                Got the hangries for @PretzelCrisps – bout to slam a whole snack stack!
                                                #StayCrunchy #PretzelOrGTFO

                                                     1         
                                                lindawjohnson @lindawjohnson · Jun 12                                                     
                                                @PretzelCrisps Are they gluten free?




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 30 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 30 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30
                                                Pretzel Crisps® @PretzelCrisps · Jun 12                                                  
                                                Snack #Tip: Nothing says “summer” quite like hotdogs #PretzelCrisps
 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1          2             1


                                                DJ Cummerbund @DJ_Cummerbund · Jun 12                                                    
                                                Replying to @ThatEricAlper
                                                Music and @PretzelCrisps

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 12                                                  
                                                Replying to @aubjobirk
                                                We're not sure you're wrong!

                                                                              1


                                                julia   @JuliaGuevara_ · Jun 11                                                          
                                                I want pretzel crisps

                                                                              1


                                                Rhiannon @RGlossin · Jun 11                                                              
                                                Just me and my pretzel crisps

                                                                1


                                                ♡ trickfoot! @leveiIIeur · Jun 11                                             
                                                i was giving out free samples of hummus and pretzel crisps and i had to take the
                                                leftovers to the back and my coworkers just Dove for it

                                                     1                        3


                                                Aubrey Jo @aubjobirk · Jun 11                                                  
                                                I'm not sure if there is a snack more perfect than @PretzelCrisps Buffalo Wing
                                                flavor. #snacks

                                                     1                        3


                                                Pretzel Crisps® @PretzelCrisps · Jun 11                                                  
                                                This dip #recipe is too perfect to keep to ourselves!
                                                instagram.com/p/Bj5BPtslx0f/…

                                                                1             3


                                                Pretzel Crisps® @PretzelCrisps · Jun 11                                     
                                                Reply Tweet: What movie are you going to watch while snacking on these mixes
                                                tonight?!




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 31 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 31 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1          1             4


                                                amanda     57 @cypherpepi · Jun 10                                        
                                                I need someone to come take this hummus and these pretzel crisps away from
                                                me

                                                     1                        2


                                                Liv @mo3sj5 · Jun 10                                                                     
                                                Replying to @PretzelCrisps
                                                Non salty for us diabetics

                                                            
                                                kenngotfanz @Elaayynnee · Jun 10                                                
                                                So I’m dieting & eating my good ol tilapia & spinach &drinking my lemonade
                                                cleanse drink. After I go reach for a few pretzel crisps. My mom has the nerve to
                                                ask me “are you supposed to be eating those” while she reaches for the hot sauce
                                                to put on her fried chicken and macncheese

                                                                              4


                                                Pretzel Crisps® @PretzelCrisps · Jun 10                                         
                                                Kicking off grilling season with these quick, easy bbq bites! ow.ly/vxrQ30keYZ5




                                                                              1


                                                Santina's Harvest @SanTinasHarvest · Jun 10                                              
                                                Replying to @PretzelCrisps
                                                Very tasty and GOOD FOR ALL

                                                            
                                                Cassie Fetto @iBleedAngelRed · Jun 10                                         
                                                Sparkling Rosé and Mini Gluten Free Dark Chocolate Pretzel Crisps actually pair
                                                pretty okay.

                                                            

       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 32 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 32 of 44



                                                Show this thread
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30

                                                                                                                                         
                                                @PretzelCrisps a great MATCH to scoop all the snacks I made for a demo.
 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1      
                                                Kimberly Reese @TheEssenceOf_Me · Jun 9                                                  
                                                Pretzel crisps are a slept on snack

                                                            
                                                lei¹²⁷ @wonhno · Jun 9                                                                   
                                                my mom packed my whole bulk size of pretzel crisps and a whole thing of
                                                hummus in my lunch

                                                have i ever told y'all i love that woman

                                                                              1


                                                Les Peers @LesPeers · Jun 9                                                              
                                                Replying to @Andrew_Heaton
                                                Lad you ever tried pretzel crisps?

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Jun 9                                                   
                                                Different day, same awesome snacking inspo.




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 33 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 33 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                 2               4


                                                Randy Butternubs @MOGAAAAARRRR · Jun 8                                                   
                                                Replying to @donutpanicjulia
                                                Honestly I just stick to grabbing fruit and veggies. Mainly grapes, cherries,
                                                raspberries, cucumbers, and carrots. Every once and awhile when I want a cruch
                                                I'll get pretzel crisps.

                                                                                 2


                                                Auxilio Tube @aovivonoyoutube · Jun 8                                                    
                                                Cheesecake de morango com pretzel crisps- Delicioso e rápido de fazer




                                                             
                                                Felicia @felicia_merritt · Jun 8                                                         
                                                Replying to @Big_Baebii
                                                Me walking to the alcohol table with you, praying that there are still pretzel
                                                crisps

                                                                                 1


                                                Pretzel Crisps® @PretzelCrisps · Jun 8                                                   
                                                File this under new favorite Pretzel Crisps® flavor #RethinkYourPretzel
                                                instagram.com/p/BjxFoy4lXMd/…

                                                                 1               1


                                                Pretzel Crisps® @PretzelCrisps · Jun 8                                       
                                                Couldn't make it to a ball game today so we decided to eat an on-theme snack
                                                instead!




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 34 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 34 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 1             2


                                                Pretzel Crisps® @PretzelCrisps · Jun 8                                                   
                                                Replying to @KaelDecadence
                                                We just know a fellow snack lover when we see one!

                                                                               1


                                                Ashley @BudgetBiRite · Jun 8                                                             
                                                #ff #HappyFriday @JovyPalmer @strongmencoach @joytothehome
                                                @JediWineMaster @giftingishard @PretzelCrisps @Gutterssolution
                                                @waltwhitewhale @time4meditation @pun_slingers @HodgsonMill
                                                @MaggiesMentions

                                                                               3


                                                emily @anniexlia · Jun 7                                                                 
                                                - 1/2 berry smoothie
                                                - carrots with peanut butter
                                                - 2 clif bars
                                                - sriracha/lime pretzel crisps
                                                - 1/2 glass rosé
                                                (776 calories)

                                                     1      
                                                Show this thread

                                                Halloween Kenna           @kennaschott · Jun 7                                     
                                                My favorite part of working at a fitness studio is hearing people in a class while
                                                I’m eating cinnamon sugar pretzel crisps

                                                                               16


                                                Santina's Harvest @SanTinasHarvest · Jun 7                                   
                                                @PretzelCrisps thanks for the follow. Our products make a great combination.




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 35 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 35 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                             1


                                                Kael Decadence @KaelDecadence · Jun 7                                                   
                                                I don't know why @PretzelCrisps just followed me. Are you spying in my
                                                cabinets? I do like pretzels.

                                                     1      
                                                adriana horn @_adrianaaa9 · Jun 7                                                
                                                i’m at work in my office and i finished all of my work so now i’m sitting on the
                                                couch eating gluten free pretzel crisps and watching netflix while getting paid
                                                       life is great

                                                     1                       5


                                                Kiana Renee        @lifexkianarenee · Jun 7                                  
                                                My 2 year old daughter just sits and eats pretzel crisps and hummus with me and
                                                I love it.

                                                            
                                                     @lurielgeorgette · Jun 7                                                           
                                                ate my pb and j sammie with pretzel crisps and cheese that were more than
                                                likely stale and I am *WWE voice* ready ! to ! vomit !!!

                                                                             1


                                                Tay        @bossychick87 · Jun 7                                                        
                                                I’m addicted to pretzel crisps.

                                                            
                                                Dr. Sara Solomon @DrSaraSolomon · Jun 7                                                 
                                                #sponsored #TeamBSN #TeamBodybuildingcom

                                                Just wanted to let you know my favourite @BSNSupplements product is on sale
                                                right now!

                                                   Protein Crisps: BOGO: buy 1 box, get 1 box 50% off          bit.ly/2glK6Ns



       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 36 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                          Page 36 of 44




    Home         Moments                      For the crisps: I recommend       salted toffee pretzeland the s’mores!
                                                                                                            Have an account? Log in
                                                                     pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                      




                                                                               5


                                                Pretzel Crisps® @PretzelCrisps · Jun 7                                                
                                                Is this what they mean when they say eat the rainbow? ow.ly/iwYm30kinmN




                                                                 3             5


                                                anthophilous @protozoafan95 · Jun 6                                                   
                                                Replying to @tofupups97 @bobby
                                                korean bbq inspired chicken lettuce wraps, cherries, sriracha lime pretzel crisps,
                                                and pomegranate vanilla cashew mix

                                                                               1


                                                OctoBurke @SeanBurke · Jun 6                                                          
                                                Replying to @deja_dude
                                                Snacks! Buffalo flavored pretzel crisps/chips, sour gummy worms.          And
                                                contrary to this pic, large windows, natural lighting, open layout, and standing
                                                desks!




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 37 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 37 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1                       1


                                                becka @idntmissu · Jun 6                                                                
                                                @JacobWhitesides try those pretzel crisps with peanut butter

                                                            
                                                lindsey @securedbieber · Jun 6                                                          
                                                @JacobWhitesides have you tried the buffalo, honey mustard & onion, garlic
                                                parm or the everything flavors of pretzel crisps?




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 38 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 38 of 44




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30
                                                                                   · Jun 6                                    
                                                Ham Havarti Pretzel Stacks are the perfect #wineWednesday appetizer. Garlic
 pretzel crisps since:2018-06-01 until:2018-06-30
                                                parmesan pretzel crisps layered with smoky Black Forest ham, buttery Havarti
                                                cheese, spicy stone grain mustard, and fresh veggies. - go.shr.lc/2M3OSiV via
                                                @thyme4cocktails
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                    2           159           17


                                                Pretzel Crisps® @PretzelCrisps · Jun 6                                                  
                                                Helloooo, summer! We'll be making these #bbq bites all season long.
                                                instagram.com/p/Bjr7ZuGHsHh/…

                                                                              3


                                                Pretzel Crisps® @PretzelCrisps · Jun 6                                                  
                                                Replying to @MartinShipman
                                                Oh no, that's not right! Thank you very much for bringing this to our attention, we
                                                are sharing it with the team. Please share it here as well so we can make it right!
                                                slletsconnect.com/pretzel-crisps/

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Jun 6                                                  
                                                Replying to @HeatherLove13_7
                                                Thanks for enjoying!

                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 6                                                  
                                                Replying to @aimsNC
                                                Hi there! We most certainly do make gluten free products (and they're pretty
                                                delish)! Find more info here:

                                                                        Gluten Free Archives - Pretzel Crisps®
                                                                        pretzelcrisps.com




                                                                              1


                                                Pretzel Crisps® @PretzelCrisps · Jun 6                                    
                                                Grab-n-go snacking is so much easier when you have some #PretzelCrisps on
                                                hand!




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 39 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 39 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                              2


                                                Heather @HeatherLove13_7 · Jun 5                                              
                                                @PretzelCrisps thanks for making gluten free minis, they're the best! Not too
                                                many tasty choices when you have #celiacdisease

                                                     1                        1


                                                Yessy @YessySmiles · Jun 5                                                               
                                                Pretzel crisps with hummus is my new favorite snack

                                                                              1


                                                Scream Hello @ScreamHello · Jun 5                                                        
                                                wonder where @dfrenson is on pretzel crisps, I bet pro-crisp

                                                     1       
                                                Show this thread

                                                Scream Hello @ScreamHello · Jun 5                                                        
                                                Having a snack for lunch. Pretzel Crisps & hummus. Might be the best snack
                                                ever...

                                                     1                        3

                                                Show this thread

                                                Pretzel Crisps® @PretzelCrisps · Jun 5                                                   
                                                #GrillingSzn is in session! Allow us to inspire you.




                                                     4           5            43


                                                Pretzel Crisps® @PretzelCrisps · Jun 4                                                   
                                                Looking fresh, tasting great #RethinkYourPretzel
                                                instagram.com/p/Bjmyfb9nNS-/…

                                                                              2




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 40 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                     Page 40 of 44



                                                                                   · Jun 4                                           
    Home         Moments                                                                                  Have an account? Log in
                                                                 pretzel crisps since:2018-06-01 until:2018-06-30
                                                Wishing everyone positive  vibes today! These summery        treats might help.


 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                      




                                                                3             7


                                                Riddim Queen @dasiasimss · Jun 3                                                   
                                                pretzel crisps are whickly becoming my favorite snack of choice

                                                            
                                                Pretzel Crisps @PretzelCrisps1 · Jun 3                                        
                                                Make sure to stop by your local grocery store and pick up the new Pretzel Crisps
                                                Snack Pack, as a portion of the proceeds will be donated to No Kid Hungry.
                                                Together, we can end world hunger, one pretzel at a time. #WhatCanAPretzelDo

                                                            
                                                Pretzel Crisps @PretzelCrisps1 · Jun 3                                         
                                                What's up Pretzel Crisps fans! To kick off the new school year we would like to
                                                announce our partnership with No Kid Hungry, a non-profit organization that
                                                provides meals to school-age children in America through program and policy
                                                work. #WhatCanAPretzelDo?




                                                            
                                                Pretzel Crisps @PretzelCrisps1 · Jun 3                                          
                                                Pretzel Crisps Snack Pack gives families the opportunity to eat healthy on-the-
                                                go. Bringing the kids to a soccer game? Going on a family hike? We want to
                                                hear from YOU guys using the hashtag #RethinkYourPretzel, where will your
                                                family take our Snack Packs?




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 41 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 41 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                            
                                                Pretzel Crisps @PretzelCrisps1 · Jun 3                                        
                                                Your favorite healthy snack is now more on-the-go and family friendly than ever!
                                                Introducing the new Pretzel Crisps Snack Pack: Rethink Your Pretzel! Featuring a
                                                variety of pretzel crisps flavors, tasty dipping sauces, and fresh veggies!




                                                            
                                                mike t @exathlete69 · Jun 3                                                              
                                                True life : I'm addicted to Garlic Parmesan pretzel crisps

                                                     1                        2

                                                Show this thread

                                                Pretzel Crisps® @PretzelCrisps · Jun 3                                                   
                                                We've never met a Pretzel Crisps® snack we didn't love!




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 42 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 42 of 44




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-06-01 until:2018-06-30



 pretzel crisps since:2018-06-01 until:2018-06-30
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 1            4


                                                Pretzel Crisps® @PretzelCrisps · Jun 3                                                   
                                                Replying to @zhaviaphl
                                                We love you too!

                                                                              1


                                                Nicole Royer @TheNerdinaSkirt · Jun 2                                                    
                                                Moving day dinner = pretzel crisps + roasted red pepper hummus + Two
                                                Hearted Ale #noregrets #anotherround

                                                            
                                                Carina @trenchdnp · Jun 2                                                                
                                                Replying to @ghostofpml @distressedpml
                                                I'm eating pretzel crisps

                                                     1      
                                                gneauxllynne @nolanlind · Jun 2                                          
                                                remember when pretzel crisps randomly sent sample packs to youtube vloggers

                                                and then halo top started sponsoring instagram models

                                                            
                                                b @zhaviaphl · Jun 2                                                              
                                                @PretzelCrisps I’m entirely in love with pretzel crisps, just thought I should let
                                                you know how much I love you

                                                     1      
                                                Pretzel Crisps® @PretzelCrisps · Jun 2                                                   
                                                Replying to @Awkwardjokester
                                                Oh no, that's not right! Thank you very much for bringing this to our attention, we
                                                are sharing it with the team. Please share it here as well so we can make it right!
                                                slletsconnect.com/pretzel-crisps/

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Jun 2                                                   
                                                Replying to @munky15
                                                We will follow up with our team to get you more answers!

                                                            
                                                Justin Speece @justinmspeece · Jun 2                                                     
                                                Replying to @Awkwardjokester @RoldGold @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 43 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                        Page 43 of 44



                                                @Tostitos needs to work on that too. The whole bag is literally crumbs when I
    Home         Moments                      open it. And who wants  to eat crumbs when they’re   drunk?  Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30


                                                             
 pretzel crisps since:2018-06-01 until:2018-06-30
                                                J Smith @Awkwardjokester · Jun 2                                             
                                                Made some pretzel and cheese necklaces for the Vintage Indiana Wine Festival
 Top    Latest     People    Photos   Videos   News
                                                today! Broadcasts                                                                           

                                                Some pretzel companies need to do better with all of the broken pretzels in the
                                                bag. CC: @RoldGold @PretzelCrisps




                                                    3                          5


                                                Pretzel Crisps® @PretzelCrisps · Jun 2                                                  
                                                Sure #playoff basketball is exciting, but have you ever had #PretzelCrisps?!




                                                                 1             6


                                                Daniel Newman @dnlnwmn · Jun 1                                                          
                                                Replying to @teoismatt @PirateRyn
                                                I'm good with just pretzel crisps and 88% Chocolove

                                                    1                          2


                                                Rachelle, But Spoopier. @_RachelleAndrea · Jun 1                             
                                                Achievement of the day: @PretzelCrisps decided to follow me and I'm not really
                                                sure why. But I'm flattered.

                                                             
                                                Pretzel Crisps® @PretzelCrisps · Jun 1                                                  
                                                It’s a known fact that dips are the first to go at any party. Get your #dip on!
                                                instagram.com/p/BjfPJf-HDuz/…

                                                                 1             4


                                                theMustardTV @theMustardTV · Jun 1                                                      


       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 44 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-06-01 until:2018-06-30 - Twitter Search                                                       Page 44 of 44



                                                Snack Factory Honey Mustard & Onion Pretzel Crisps 2 Bag Pack
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-06-01 until:2018-06-30

                                                                                                                                    …

 pretzel crisps since:2018-06-01 until:2018-06-30                     Snack Factory Honey Mustard & Onion Pretzel Crisps 2
                                                                      Bag Pack | Home & Garden, Food & Beverages, Snack
                                                                      Foods | eBay!
 Top    Latest     People    Photos   Videos   News      Broadcasts ebay.com                                                                

                                                            
                                                Pretzel Crisps® @PretzelCrisps · Jun 1                                                  
                                                Currently craving a veggie-filled pizza bite! ow.ly/Ej3430keYCA




                                                                2            7



                                                                                    
                                                                               Back to top ↑




       Case 3:17-cv-00652-KDB-DSC Document 44-6 Filed 10/29/18 Page 45 of 45

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
